Citation Nr: 0434025	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right sensory neuropathy of the sciatic nerve 
with lumbosacral strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical radiculopathy in both arms.  

3.  Entitlement to an increased evaluation for healed 
fracture of the right tibia and fibula with antero-posterior 
instability of the knee joint, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision issued by 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Service connection for right sensory 
neuropathy of the sciatic nerve with lumbosacral strain was 
granted and assigned a 10 percent evaluation, service 
connection for cervical radiculopathy in both arms was 
granted and assigned a 10 percent evaluation and the 30 
percent evaluation for right tibia and fibula with antero-
posterior instability of the knee joint was continued.  

The issues of an initial evaluation in excess of 10 percent 
for cervical radiculopathy in both arms and an increased 
evaluation for right tibia and fibula with antero-posterior 
instability of the knee joint will be addressed in the remand 
portion of this decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Right sensory neuropathy of the sciatic nerve with 
lumbosacral strain is manifested by sensory deficit causing 
some loss of balance and somewhat diminished deep tendon 
reflexes.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for right 
sensory neuropathy of the sciatic nerve with lumbosacral 
strain have been met from its effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 4.124a, 
Diagnostic Code 8520 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation for Right Sensory Neuropathy of the 
Sciatic Nerve with Lumbosacral Strain

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Service connection for right sensory neuropathy of the 
sciatic nerve with lumbosacral strain was granted in an 
August 2001 rating decision and a 10 percent evaluation was 
assigned under Diagnostic Code 8520, for paralysis of the 
sciatic nerve.  A 10 percent rating is provided for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is provided for moderate incomplete paralysis and a 40 
percent rating is provided for moderately severe incomplete 
paralysis.  A severe degree of incomplete paralysis warrants 
a 60 percent rating, and complete paralysis, in which the 
foot dangles and drops, is rated 80 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  

Diseases of the sciatic nerve that manifest wholly 
sensorially are rated as mild, or at most, moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2003).  

At the July 2001 VA examination deep tendon reflexes were 
normal on the right ankle and silent on the right plantar 
flexor.  The veteran's gait was essentially normal, though 
with incomplete extension of the right knee.  Romberg was 
negative.  Examination of the lumbosacral spine revealed no 
swelling, increased heat or erythema about the joints of the 
spine.  Spinal curvatures were intact.  There was no atrophy, 
asymmetry or fasciculation of the paraspinal musculature.  
Straight leg raise was negative bilaterally.  Deep tendon 
reflexes were somewhat diminished in the ankles bilaterally, 
and plantar flexes were downgoing.  

At the May 2002 VA examination there was atrophy noted of the 
thigh muscles, more on the right.  There was secondary 
atrophy noted on the right gastrocnemius more than the left.  
Motor strength on the right hip flexion was normal and right 
hip extension was normal.  Right knee flexion and extension 
was active against gravity with some resistance.  The right 
ankle dorsiflexion and plantar flexion was normal.  The right 
tibialis anterior was normal and on the right gastrocnemius 
was normal.  Knee jerk on the right was somewhat diminished, 
ankle jerk was somewhat diminished bilaterally.  Romberg test 
was positive.  The veteran walked with an antaligic gait on 
the right.  

On VA examination of the back in May 2002 there was no 
lumbosacral paraspinal muscle tightness or spasm appreciated.  
Straight leg raise was negative for radicular symptoms.  The 
impressions were no sign of acute lumbosacral strain and no 
sign of acute lumbosacral radiculopathy.  

An April 2003 private medical record noted that the veteran 
had no myelopathy in his lower extremities.  On examination 
in September 2003 the veteran remained neurologically stable 
in the legs in that no signs of myelopathy was seen.  

The deficits in response to multiple sensory inputs, i.e., 
vibration, position, and reflexogenic, warrants rating 
finding the veteran's right sensory neuropathy of the sciatic 
nerve with lumbosacral strain to be moderate.  38 C.F.R. § 
3.421a, Diagnostic Code 8520 (2003).  At the July 2001 VA 
examination sensory deficit caused some loss of balance.  
Sensation to light touch was intact in all dermatomes of the 
lower extremities and was symmetrical.  At the May 2002 VA 
examination there was decreased pinprick and light touch 
sensation noted on the right lower extremity below the knee 
down to the foot in both superficial and deep peroneal nerve 
distribution.  There was mildly decreased pinprick and light 
touch sensation also noted up to the mid thigh region on the 
right side.  Vibration sense was decreased on both feet more 
so on the right than the left.  The evidence shows that the 
20 percent rating for moderate partial paralysis of the right 
lower extremity should apply for the whole time since the 
effective date of service connection.  

At the July 2001 VA examination the assessment was that there 
was no loss of strength.  At the May 2002 VA examination the 
diagnoses included localized peripheral neuropathy (post 
traumatic neuralgia) on the right thigh and leg, mostly in 
the superficial peroneal and deep peroneal nerve distribution 
on the right leg.  As no motor deficit is shown, the evidence 
does not nearly approximate the next higher rating of 40 
percent for moderately severe incomplete paralysis.  See 38 
C.F.R.  § 4.7 (2003).  

II.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in June 2001 and December 2001.  
Specifically, in the June 2001 RO letter the RO informed the 
appellant of the following: 1.) VA's duty to notify the 
appellant about the claim; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claim; 3.) What must 
the evidence show to establish entitlement; 4.) What 
information and evidence was still needed from the appellant; 
5.) What the appellant could do to help with the claim; and 
6.) What had been done to help with the claim.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In June 2001 the veteran was sent a VCAA notice.  
The rating decision granting service connection for the 
requested benefit was issued in August 2001.  The veteran 
appealed the initial evaluation assigned for the disability.  
Another VCAA notice was sent to the veteran in December 2001.  
Further, the General Counsel of the VA has held that there is 
a different, reduced duty for notice concerning "downstream" 
issues.  See VAOPGCPREC 8-2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
In June 2001 the veteran indicated in writing that he had 
submitted all information requested and no new material was 
available.  With the evidence on hand the veteran requested 
that the RO move forward with his claim.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in July 2001 and May 2002.  The reports of examinations are 
in the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

A 20 percent schedular rating for right sensory neuropathy of 
the sciatic nerve with lumbosacral strain is granted from the 
effective date of service connection, subject to the 
regulations governing payment of monetary benefits. 


REMAND

The veteran has made claims of entitlement to an initial 
evaluation in excess of 10 percent for cervical radiculopathy 
in both arms and entitlement to an increased evaluation for 
healed fracture of the right tibia and fibula with antero-
posterior instability of the knee joint, currently rated as 
30 percent disabling.  He contends that each arm should be 
rated separately with regard to the cervical radiculopathy.  

As for the claim of entitlement to an increased evaluation 
for healed fracture of the right tibia and fibula with 
antero-posterior instability of the knee joint the veteran 
testified that the September 2003 travel board hearing that 
he was treated by a private doctor, Dr. Luongo, for his right 
knee disability.  Those records are not in the claims file.  
VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records private medical care providers.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

1.  Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department to Veterans 
Affairs for Dr. Luongo.  Once the veteran 
returns the signed form obtain the 
veteran's medical records from Dr. 
Luongo.  

2.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
are not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issues and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



